RODGERS, Justice:
The issue here involved is whether or not the appellant should have been given a *556city permit to operate a place of business to sell alcoholic beverages. The City Council of Pascagoula, Mississippi, refused to issue the permit upon the ground that the business was within five hundred feet of a church. The appellant denied that the place of business was within the distance regulated by the city ordinance because it is said that the building called a church is not a church, but is a storage house for the use of a church.
The issue as to whether or not a building is used as a church is an issue of fact for the determination of the administrative agency in the first instance, and, unless it is clearly shown that its determination was arbitrary or capricious, the courts will not interfere with its determination. Moreover, in the instant case, the record shows that the petitioner did not comply with the requirements of Section 10238-01 Mississippi Code 1942 Annotated (Supp. 1968).
The judgment of the trial court is, therefore, affirmed.
Affirmed.
ETHRIDGE, C. J., and BRADY, SMITH and ROBERTSON, JJ., concur.